Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 02, 2016

The Court of Appeals hereby passes the following order:

A16A1023. ROBERT HARROW v. MATTHEW MOUSSEAU.

      Matthew Mousseau filed a petition to adopt a minor child and terminate the
parental rights of the child’s legal father, Robert Harrow. The superior court entered
an order terminating Harrow’s parental rights, but deferring ruling on the adoption
petition. Harrow appeals directly from that order, but we lack jurisdiction.
      Orders that both terminate parental rights and grant adoptions may be appealed
directly, as long as the appellant raises arguments on appeal challenging the adoption.
Sauls v. Atchison, 326 Ga. App. 301, 304 (1) (756 SE2d 577) (2014). The order on
appeal here, however, only terminates Harrow’s parental rights; it contains no ruling
on the adoption petition. Accordingly, this appeal is governed by OCGA § 5-6-35 (a)
(12), which provides that an application for discretionary appeal is required in
“[a]ppeals from orders terminating parental rights.” Harrow’s failure to follow the
discretionary appeal procedure deprives us of jurisdiction over this direct appeal. See
Fabe v. Floyd, 199 Ga. App. 322, 332 (“compliance with the discretionary appeal
procedure is jurisdictional”). Accordingly, this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             03/02/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.